Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 11/29/2019.  Claims 1-28 are presented for examination and based on current examiner’s amendment claims 1, 3 and 5-28, renumbered as 1-26 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jae Youn Kim (Reg. No. 69,215).


Title:
          The title has been amended as follows:
“MODULAR MULTILEVEL”	

Claims: 
Replace previous claims with the following claims:

1. (Currently Amended)  A sub-module of a modular multilevel converter (MMC), the sub-module comprising:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch;
a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series;
a first terminal connected to a first node between the first and second power semiconductor switches;
a second terminal connected to a second node between the second power semiconductor switch and the capacitor; 
a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and
a third terminal connected to a third node between the third and fourth power semiconductor switches,
wherein a cathode of the diode provided in the third power semiconductor switch is connected to the first node, and a cathode of the diode provided in the fourth power semiconductor switch is connected to the second node.

2. (Canceled)  

3. (Currently Amended)  A sub-module of a modular multilevel converter (MMC), the sub-module comprising:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch;
a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch;
a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series and to the third power semiconductor switch and the fourth power semiconductor switch connected in series;
a first terminal connected to a first node between the first and second power semiconductor switches;
a second terminal connected to a second node between the third and fourth power semiconductor switches;
a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and
a third terminal connected to a third node between the fifth and sixth power semiconductor switches,
wherein a cathode of the diode provided in the fifth power semiconductor switch is connected to the first node, and a cathode of the diode provided in the sixth power semiconductor switch is connected to the second node.

4. (Canceled)  

5. (Currently Amended)  The sub-module of  claim 1, wherein the first terminal is connected to one of two terminals of a second sub-module connected to an upper end of a redundant sub-module and the second terminal is connected to one of two terminals of a third sub-module connected to a lower end of the redundant sub-module.

6. (Currently Amended)  The sub-module of claim 5, wherein the third terminal is connected to a terminal of an AC grid system.

7. (Currently Amended)  A redundant sub-module of a modular multilevel converter (MMC), the redundant sub-module comprising:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch;
a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series;
a first terminal connected to a first node between the first and second power semiconductor switches;
a second terminal connected to a second node between the second power semiconductor switch and the capacitor; 
a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and
a third terminal connected to a third node between the third and fourth power semiconductor switches, wherein the redundant sub-module is connected between an upper converter arm and a lower converter arm composed of a plurality of sub-modules connected in series to each other and is configured to be connected to the upper converter arm and the lower converter arm constituting the MMC such that the redundant sub-module operates by replacing a sub-module in which a failure occurs among the plurality of sub-modules constituting the upper converter arm or the lower converter arm.

8. (Currently Amended)  The redundant sub-module of claim 7, wherein a cathode of the diode provided in the third power semiconductor switch is connected to the first node, and a cathode of the diode provided in the fourth power semiconductor switch is connected to the second node.

9. (Currently Amended)  A redundant sub-module of a modular multilevel converter (MMC), comprising:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch;
a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch;
a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series and to the third power semiconductor switch and the fourth power semiconductor switch connected in series;
a first terminal connected to a first node between the first and second power semiconductor switches;
a second terminal connected to a second node between the third and fourth power semiconductor switches;
a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and
a third terminal connected to a third node between the fifth and sixth power semiconductor switches, wherein the redundant sub-module is connected between an upper converter arm and a lower converter arm composed of a plurality of sub-modules connected in series to each other and is configured to be connected to the upper converter arm and the lower converter arm constituting the MMC such that the redundant sub-module operates by replacing a sub-module in which a failure occurs among the plurality of sub-modules constituting the upper converter arm or the lower converter arm.

10. (Currently Amended)  The redundant sub-module of claim 9, wherein a cathode of the diode provided in the fifth power semiconductor switch is connected to the first node, and a cathode of the diode provided in the sixth power semiconductor switch is connected to the second node.

11. (Currently Amended)  The redundant sub-module of claim 7, wherein the first terminal is connected to one of two terminals of a first sub-module connected to an upper end of the redundant sub-module and the second terminal is connected to one of two terminals of a second sub-module connected to a lower end of the redundant sub-module.

12. (Currently Amended)  The redundant sub-module of claim 11, wherein the third terminal is connected to a terminal of an AC grid system.

13. (Currently Amended)  A modular multilevel converter (MMC), comprising:
an upper converter arm composed of a first plurality of sub-modules connected in series to each other; and
a lower converter arm composed of a second plurality of sub-modules connected in series to each other and connected in series to a sub-module of the upper converter arm, wherein each of the first and second plurality of sub-modules comprises:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; 
a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series; 
a first terminal connected to a first node between the first and second power semiconductor switches; 
a second terminal connected to a second node between the second power semiconductor switch and the capacitor; 
a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions between the first terminal and the second terminal, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and 
a third terminal connected to a third node between the third and fourth power semiconductor switches.

14. (Currently Amended)  The MMC of claim 13, wherein a cathode of the diode provided in the third power semiconductor switch is connected to the first node, and a cathode of the diode provided in the fourth power semiconductor switch is connected to the second node.

15. (Currently Amended)  A modular multilevel converter (MMC), comprising:
an upper converter arm composed of a first plurality of sub-modules connected in series to each other; and
a lower converter arm composed of a second plurality of sub-modules connected in series to each other and connected in series to a sub-module of the upper converter arm, wherein each of the first and second plurality of sub-modules comprises:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; 
a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; 
a capacitor connected in parallel to the first and second power semiconductor switches connected in series and to the third and fourth power semiconductor switches connected in series; 
a first terminal connected to a first node between the first and second power semiconductor switches; 
a second terminal connected to a second node between the third and fourth power semiconductor switches; 
a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and 
a third terminal connected to a third node between the fifth and sixth power semiconductor switches.

16. (Currently Amended)  The MMC of claim 15, wherein a cathode of the diode provided in the fifth power semiconductor switch is connected to the first node, and a cathode of the diode provided in the sixth power semiconductor switch is connected to the second node.

17. (Currently Amended)  The MMC of claim 13, wherein the first terminal is connected to one of two terminals of a second sub-module connected to an upper end of a redundant sub-module and the second terminal is connected to one of two terminals of a third sub-module connected to a lower end of the redundant sub-module.

18. (Currently Amended)  The MMC of claim 17, wherein the third terminal is connected to a terminal of an AC grid system.

19. (Currently Amended)  A modular multilevel converter (MMC), comprising:
an upper converter arm composed of a first plurality of sub-modules connected in series to each other;
a lower converter arm composed of a second plurality of sub-modules connected in series to each other; and
at least one redundant sub-module connected in series between the upper and lower converter arms and configured to be connected to the upper and lower converter arms, wherein the redundant sub-module comprises:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; 
a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series; 
a first terminal connected to a first node between the first and second power semiconductor switches; 
a second terminal connected to a second node between the second power semiconductor switch and the capacitor; 
a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions between the first terminal and the second terminal, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and 
a third terminal connected to a third node between the third and fourth power semiconductor switches.

20. (Currently Amended)  The MMC of claim 19, wherein a cathode of the diode provided in the third power semiconductor switch is connected to the first node, and a cathode of the diode provided in the fourth power semiconductor switch is connected to the second node.

21. (Currently Amended)  A modular multilevel converter (MMC), comprising:
an upper converter arm composed of a first plurality of sub-modules connected in series to each other;
a lower converter arm composed of a second plurality of sub-modules connected in series to each other; and
at least one redundant sub-module connected in series between the upper and lower converter arms and configured to be connected to the upper and lower converter arms, wherein the redundant sub-module comprises:
a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; 
a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; 
a capacitor connected in parallel to the first and second power semiconductor switches connected in series and to the third and fourth power semiconductor switches connected in series; 
a first terminal connected to a first node between the first and second power semiconductor switches; 
a second terminal connected to a second node between the third and fourth power semiconductor switches; 
a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and 
a third terminal connected to a third node between the fifth and sixth power semiconductor switches.

22. (Currently Amended)  The MMC of claim 21, wherein a cathode of the diode provided in the fifth power semiconductor switch is connected to the first node, and a cathode of the diode provided in the sixth power semiconductor switch is connected to the second node.

23. (Currently Amended)  The MMC of claim 19, wherein the first terminal is connected to one of two terminals of a first sub-module connected to an upper end of the redundant sub-module and the second terminal is connected to one of two terminals of a second sub-module connected to a lower end of the redundant sub-module.

24. (Currently Amended)  The MMC of claim 23, wherein the third terminal is connected to a terminal of an AC grid system.

25. (Currently Amended)  The sub-module of  claim 3, wherein the first terminal is connected to one of two terminals of a second sub-module connected to an upper end of a redundant sub-module and the second terminal is connected to one of two terminals of a third sub-module connected to a lower end of the redundant sub-module.

26. (Currently Amended)  The redundant sub-module of claim 9, wherein the first terminal is connected to one of two terminals of a first sub-module connected to an upper end of the redundant sub-module and the second terminal is connected to one of two terminals of a second sub-module connected to a lower end of the redundant sub-module.

27. (Currently Amended)  The MMC of claim 15, wherein the first terminal is connected to one of two terminals of a second sub-module connected to an upper end of a redundant sub-module and the second terminal is connected to one of two terminals of a third sub-module connected to a lower end of the redundant sub-module.

28. (Currently Amended)  The MMC of claim 21, wherein the first terminal is connected to one of two terminals of a first sub-module connected to an upper end of the redundant sub-module and the second terminal is connected to one of two terminals of a second sub-module connected to a lower end of the redundant sub-module.



Reasons for allowance
5.	Claims 1, 3 and 5-28, renumbered as 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 5-6, remembered as 1-3; prior art fails to disclose or suggest “A sub-module of a modular multilevel converter (MMC), the sub-module comprising: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the second power semiconductor switch and the capacitor; a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the third and fourth power semiconductor switches, wherein a cathode of the diode provided in the third power semiconductor switch is connected to the first node, and a cathode of the diode provided in the fourth power semiconductor switch is connected to the second node”. As recited in claims 1 and 5-6, remembered as 1-3.

Claims 3 and 25, remembered as 4-5; prior art fails to disclose or suggest “A sub-module of a modular multilevel converter (MMC), the sub-module comprising: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series and to the third power semiconductor switch and the fourth power semiconductor switch connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the third and fourth power semiconductor switches; a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the fifth and sixth power semiconductor switches, wherein a cathode of the diode provided in the fifth power semiconductor switch is connected to the first node, and a cathode of the diode provided in the sixth power semiconductor switch is connected to the second node”. As recited in claims 3 and 25, remembered as 4-5.

Claims 7-8 and 11-12, remembered as 6-9; prior art fails to disclose or suggest “A redundant sub-module of a modular multilevel converter (MMC), the redundant sub-module comprising: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the second power semiconductor switch and the capacitor; a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the third and fourth power semiconductor switches, wherein the redundant sub-module is connected between an upper converter arm and a lower converter arm composed of a plurality of sub-modules connected in series to each other and is configured to be connected to the upper converter arm and the lower converter arm constituting the MMC such that the redundant sub-module operates by replacing a sub-module in which a failure occurs among the plurality of sub-modules constituting the upper converter arm or the lower converter arm”. As recited in claims 7-8 and 11-12, remembered as 6-9.

Claims 9-10 and 26, remembered as 10-12; prior art fails to disclose or suggest “A redundant sub-module of a modular multilevel converter (MMC), comprising: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each comprising a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series and to the third power semiconductor switch and the fourth power semiconductor switch connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the third and fourth power semiconductor switches; a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the fifth and sixth power semiconductor switches, wherein the redundant sub-module is connected between an upper converter arm and a lower converter arm composed of a plurality of sub-modules connected in series to each other and is configured to be connected to the upper converter arm and the lower converter arm constituting the MMC such that the redundant sub-module operates by replacing a sub-module in which a failure occurs among the plurality of sub-modules constituting the upper converter arm or the lower converter arm”. As recited in claims 9-10 and 26, remembered as 10-12.

Claims 13-14 and 17-18, remembered as 13-16; prior art fails to disclose or suggest “A modular multilevel converter (MMC), comprising: an upper converter arm composed of a first plurality of sub-modules connected in series to each other; and a lower converter arm composed of a second plurality of sub-modules connected in series to each other and connected in series to a sub-module of the upper converter arm, wherein each of the first and second plurality of sub-modules comprises: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series;  a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the second power semiconductor switch and the capacitor; a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions between the first terminal and the second terminal, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the third and fourth power semiconductor switches”. As recited in claims 13-14 and 17-18, remembered as 13-16.

Claims 15-16 and 27, remembered as 17-19; prior art fails to disclose or suggest “A modular multilevel converter (MMC), comprising: an upper converter arm composed of a first plurality of sub-modules connected in series to each other; and a lower converter arm composed of a second plurality of sub-modules connected in series to each other and connected in series to a sub-module of the upper converter arm, wherein each of the first and second plurality of sub-modules comprises: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first and second power semiconductor switches connected in series and to the third and fourth power semiconductor switches connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the third and fourth power semiconductor switches; a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the fifth and sixth power semiconductor switches”. As recited in claims 15-16 and 27, remembered as 17-19.

Claims 19-20 and 23-24, remembered as 20-23; prior art fails to disclose or suggest “A modular multilevel converter (MMC), comprising: an upper converter arm composed of a first plurality of sub-modules connected in series to each other; a lower converter arm composed of a second plurality of sub-modules connected in series to each other; and at least one redundant sub-module connected in series between the upper and lower converter arms and configured to be connected to the upper and lower converter arms, wherein the redundant sub-module comprises: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first power semiconductor switch and the second power semiconductor switch connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the second power semiconductor switch and the capacitor; a third power semiconductor switch and a fourth power semiconductor switch connected in series in opposite directions between the first terminal and the second terminal, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the third and fourth power semiconductor switches”. As recited in claims 19-20 and 23-24, remembered as 20-23.

Claims 21-22 and 28, remembered as 24-26; prior art fails to disclose or suggest “A modular multilevel converter (MMC), comprising: an upper converter arm composed of a first plurality of sub-modules connected in series to each other; a lower converter arm composed of a second plurality of sub-modules connected in series to each other; and at least one redundant sub-module connected in series between the upper and lower converter arms and configured to be connected to the upper and lower converter arms, wherein the redundant sub-module comprises: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a third power semiconductor switch and a fourth power semiconductor switch connected in series in a same direction, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; a capacitor connected in parallel to the first and second power semiconductor switches connected in series and to the third and fourth power semiconductor switches connected in series; a first terminal connected to a first node between the first and second power semiconductor switches; a second terminal connected to a second node between the third and fourth power semiconductor switches; a fifth power semiconductor switch and a sixth power semiconductor switch connected in series in opposite directions between the first and second nodes, each including a semiconductor switch and a diode connected in anti-parallel to the respective semiconductor switch; and a third terminal connected to a third node between the fifth and sixth power semiconductor switches”. As recited in claims 21-22 and 28, remembered as 24-26.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839